Citation Nr: 1523960	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  10-42 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a skin disability due to an undiagnosed illness.

2. Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression (claimed as neurological symptoms).

3. Entitlement to service connection for a sleep disorder.

4. Entitlement to service connection for a disability characterized by chronic fatigue, to include as due to an undiagnosed illness or chronic multi-symptom unexplained illness.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to October 1985 and from November 1990 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).

As reflected on the title page of this remand, the Board expanded the Veteran's claim for a skin disability in light of her diagnoses of eczema/dermatitis and tinea pedis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Similarly, the Board also expanded the Veteran's claim for an acquired psychiatric disability since the evidence of record indicates that she has been diagnosed with schizoaffective disorder, depressed type, anxiety disorder, not otherwise specified (NOS), with panic attacks and posttraumatic stress disorder (PTSD).  Id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  In particular, the Board finds that another VA examination is warranted to ascertain the nature and etiology of her claimed disabilities and their possible relationship to her active service.
The Veteran had VA examinations in June 2010.  At the Gulf War Guidelines VA examination, the examiner diagnosed the Veteran with tinea pedis of both feet but stated that the Veteran's contact dermatitis/eczema was cured with no residual or sequelae.  The examiner, however, did not provide an opinion whether the Veteran's tinea pedis was related to her active service.  Thus, further medical comment is warranted to determine if it is related to her active service.

In addition, although the mental health examiner diagnosed the Veteran with schizoaffective disorder, depressed type, anxiety disorder, NOS, with panic attacks and childhood related posttraumatic stress disorder (PTSD), he opined that the Veteran's psychiatric disabilities were not related to service because there were no known triggers that could be identified to service.  However, since he diagnosed the Veteran with childhood PTSD, indicating that this pre-existed her active service, further medical comment is needed to determine if it was aggravated by her active service.   

With regards to her claims for a sleep disorder and chronic fatigue, the VA examiner noted the Veteran's complaints but did not provide any comment whether the Veteran indeed had any current sleep disorder and/ or chronic fatigue and if they were related to her active service.  Accordingly, another VA examination is warranted to ascertain the nature and etiology of these disabilities.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. The Veteran should be afforded a VA examination to determine the nature and etiology of her skin condition due to an undiagnosed illness.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate that it was reviewed.  Any indicated studies should be performed. 

The examiner must provide an opinion as to whether the Veteran's skin condition due to an undiagnosed illness is at least as likely as not (a 50 percent or better probability) etiologically related to her active service.  The supporting rationale for the opinion must be provided. 

If the examiner is not able to provide an opinion without resorting to speculation, the examiner must state the reasons why such an opinion cannot be rendered.

3. Also, obtain a VA psychiatric opinion, as further described below.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate that it was reviewed.  Any indicated studies should be performed. 

The examiner must render an opinion as to the following:

A. Whether there is clear and unmistakable (i.e., undebatable) evidence that a psychiatric disorder pre-existed service.  

B. If the examiner finds a pre-existing psychiatric disorder, whether there is clear and unmistakable evidence that it was not aggravated (meaning not chronically worsened) by service beyond its natural progression.

C. Whether it is at least as likely as not (a 50 percent or better probability) there is a link between the Veteran's psychiatric disorder and her service, particularly the psychiatric symptoms that manifested at this time, or whether such a relationship is unlikely.

If the examiner is not able to provide an opinion without resorting to speculation, the examiner must state the reasons why such an opinion cannot be rendered.

4. Please schedule the Veteran for a VA examination to determine the nature and etiology of any sleep disorder.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate that it was reviewed.  Any indicated studies should be performed. 

The examiner must provide an opinion as to whether any sleep disorder is at least as likely as not (a 50 percent or better probability) etiologically related to her active service.  The supporting rationale for the opinion must be provided. 

If the examiner is not able to provide an opinion without resorting to speculation, the examiner must state the reasons why such an opinion cannot be rendered.

5. Please schedule the Veteran for a VA examination to determine the nature and etiology of any disability characterized by chronic fatigue, to include as due to an undiagnosed illness or chronic unexplained multi-symptom illness.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate that it was reviewed.  Any indicated studies should be performed. 

The examiner must provide an opinion as to whether any disability characterized by chronic fatigue, to include as due to an undiagnosed illness or chronic unexplained multi-symptom illness, is at least as likely as not (a 50 percent or better probability) etiologically related to her active service. 

If the examiner is not able to provide an opinion without resorting to speculation, the examiner must state the reasons why such an opinion cannot be rendered.

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




